DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/06/2021 Amendment and RCE.
Claims 1-12, 14-20, 22 are pending and examined.  Claims 13, 21 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,966,319 to Fai et al. (hereafter Fai).
Regarding independent claim 1, Fai teaches a memory device, comprising: 
a number of memory arrays configured to store at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator (FIG. 1: volatile memory 122 and non-volatile memory 124 for logging associated debug information performed processor(s)/microprocessor(s) 118, see 4:33-52); 
a number of activation function registers configured to define an activation function for the Al operation performed by the Al accelerator (FIG. 1: registers 120 defining an activation function for processor(s)/microprocessor(s) 118, e.g. information related to conditions, status information, and formation that are used to determine when to collect debug information, see 4:39-52, 7:51-8:4); 
a controller (FIG. 1: host controller 112) configured to select the defined activation function (defined activation function by setting triggers as shown in FIGS. 3-4 to obtain debug information), modify the defined activation function to a custom activation function, and enable performance of the custom activation function for the Al operation by programming one or more bits of the number of activation function registers to particular states in response to a result of a previous Al operation (FIG. 5: debug information is received and debug triggers are modified for further operations as in steps 506 and 508, see 4:53-67 and 10:45-55), wherein a different activation function was executed while performing the previous Al operation (i.e. multitasking and parallel processing, see 12:22-34); and 
the Al accelerator configured to perform the Al operation using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information and the custom activation function in response to the controller programming the one or more bits of the number of activation function registers to the particular states (FIG. 1: AI operation is performed by triggers, which are designated by host controller 112, see 7:51-8:28).
Regarding dependent claim 2, Fai teaches wherein one or more of the number of activation function registers define a pre-defined activation function (debug triggers in the registers 120 defining pre-defined activation function to perform process shown in FIGS. 3-4, see 9:16-21).
Regarding dependent claim 3, Fai teaches wherein one or more of the number of activation function registers define a different custom activation function (i.e. when the process of FIGS. 3-5 are perform on different NVM package of FIG. 1).
Regarding dependent claim 4, Fai teaches wherein the pre-defined activation function is at least one of an identity function, binary step function, logistic function, hyperbolic tangent function, inverse tangent function, softsign function, inverse square root unit function, rectified linear unit function, leaky rectified linear unit function, parametric rectified linear unit function, randomized leaky rectified linear unit function, exponential linear unit function, or scaled exponential linear unit function (e.g. AND, OR and/or XOR operation to determine whether debug information is collecting, see 8:25-28).
Regarding dependent claim 5, Fai teaches wherein the different custom activation function is based on a result of a result of a previous AI operation (i.e. when the process of FIGS. 3-5 are perform on different NVM package of FIG. 1).
Regarding dependent claim 6, Fai teaches wherein the previous Al operation is a debug operation (FIGS. 3-4 show debug operation).
Regarding dependent claim 7, Fai teaches wherein the custom activation function is modified from a pre-defined activation function (FIG. 5: debug information is received and debug triggers are modified for further operations as in steps 506 and 508, see 4:53-67 and 10:45-55).
Regarding independent claim 8
a number of memory arrays configured to store at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator (FIG. 1: volatile memory 122 and non-volatile memory 124 for logging associated debug information performed processor(s)/microprocessor(s) 118, see 4:33-52); 
a memory controller (FIG. 1: host controller 112), configured to select an activation function, modify the activation function to a custom activation function (defined activation function by setting triggers as shown in FIGS. 3-4 to obtain debug information), and cause the apparatus to enable performance of the activation function for the AI operation by writing an indicator in an activation function register to a particular state in response to receiving a result of a previous Al operation (FIG. 5: debug information is received and debug triggers are modified for further operations as in steps 506 and 508, see 4:53-67 and 10:45-55), wherein a different activation function was executed while performing the previous AI operation (i.e. multitasking and parallel processing, see 12:22-34); and 
the Al accelerator configured to perform the Al operation using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information and the custom activation function  (FIG. 5: debug information is sent to host (i.e. output) and debug triggers are modified by host (i.e. input) for further operations as in steps 506 and 508, see 4:53-67 and 10:45-55).  
Regarding dependent claim 9, Fai teaches wherein the activation function is a pre-defined activation function (debug operation is considered pre-defined activation function).
Regarding dependent claim 10, Fai teaches wherein the indicator of the activation function register is programmed to a first state to start the pre-defined activation function (when triggers in step 3-4 of FIG. 3 are set for performing process in FIGS. 3-4).
Regarding dependent claim 11, Fai teaches wherein the indicator of the activation function register is programmed to a second state to stop the pre-defined activation function (when triggers in step 3-4 of FIG. 3 are not set).
Regarding dependent claim 12, Fai teaches wherein the indicator of the activation function register is programmed to a second state to prevent the pre-defined activation function from being executed (when triggers in step 3-4 of FIG. 3 are not set).
Regarding dependent claim 14, Fai teaches wherein the indicator of the activation register is programmed to a first state to start the custom activation function (i.e. when the debug triggers are modified for additional iterations, see 10:53-56).
Regarding dependent claim 15, Fai teaches wherein the indicator of the activation register is programmed to a second state to stop the custom activation function (i.e. when the debug triggers are not modified for additional iterations, see 10:53-56).
Regarding dependent claim 16, Fai teaches wherein the indicator of the activation register is programmed to a second state to prevent the custom activation function from being executed (i.e. when the debug triggers are not modified for additional iterations, see 10:53-56).
Regarding independent claim 17, Fai teaches a method, comprising: 
storing at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence FIG. 1: volatile memory 122 and non-volatile memory 124 for logging associated debug information performed processor(s)/microprocessor(s) 118, see 4:33-52); 
executing an activation function while performing the Al operation at the Al accelerator using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information (performing process shown in FIGS. 3-4 for a debug operation); and 
selecting a different activation function, modifying the different activation function to a custom activation function, and executing the custom activation by a memory controller in response to a result of the AI operation (FIG. 5: debug information is received and debug triggers are modified for further operations as in steps 506 and 508, see 4:53-67 and 10:45-55).  
Regarding dependent claim 18, Fai teaches executing the second activation function while performing a different Al operation (i.e. multitasking and parallel processing, see 12:22-34).
Regarding dependent claim 19, Fai teaches updating the different activation function in response to the result of the Al operation (e.g. modifying debug triggers in response to debug information received form process in FIGS. 3-4).
Regarding dependent claim 20, Fai teaches wherein the second activation function is a pre-defined activation function (because further operation is pre-defined operation, which is not performed until the debug triggers are set).
Regarding dependent claim 22, Fai teaches wherein the AL operation is a debug operation (FIGS. 3-4 show debug operation).

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

December 3, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824